Citation Nr: 0835956	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for status-
post chip fracture of the right fourth finger distal phalanx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This appeal was the subject of a June 2006 hearing before the 
undersigned Veterans Law Judge, of a Board remand dated in 
March 2007, and of a Board decision and remand dated in 
January 2008.     


FINDINGS OF FACT

1.  The veteran does not have disability meeting or 
approximating ankylosis of any finger of the right hand.

2.  The maximum schedular rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5230, the diagnostic code for limitation of 
motion of the ring or little finger, is 0 percent.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
status-post chip fracture of the right fourth finger distal 
phalanx are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5230 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

As the August 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for his 
right fourth finger disability, this claim is are now 
substantiated.  As such, his filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed.Reg. 23353 - 23356 (April 30, 2008) (as it 
amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective 
May 30, 2008).  In cases like this one, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been substantiated, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Rather, the veteran's appeal as to the initial rating 
assignments triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The September 2005 statement of the case (SOC), and the 
September 2007 and March 2008 supplemental statements of the 
case (SSOCs), under the heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant 
diagnostic codes (DC) for rating the disability at issue (38 
C.F.R. § 4.71a, DC 5230), and included a description of the 
rating formulas for all possible schedular ratings under this 
diagnostic code.  In the March 2008 SSOC, the appellant was 
further informed of what was needed to achieve all schedular 
ratings above the initial evaluation that the RO assigned, 
particularly in cases where, as here, the veteran is service-
connected for disability of multiple fingers of a hand.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  

January 2006 and April 2006 VCAA letters made efforts to 
explain to the veteran  the evidence necessary to 
substantiate his claim for a higher initial rating.  These  
letters also informed him of his and VA's respective duties 
for obtaining evidence.  In addition, a March 2006 VCAA 
notice letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  However, as 
these aspects of VCAA notice were in excess of what was 
required in the context of the initial rating claim on 
appeal, any deficiency in content or timing of such notice 
constitutes no more than harmless, non-prejudicial error.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, and reports of VA examinations.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

General Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230, any 
limitation of motion of the ring or little finger is rated as 
noncompensably disabling.  A noncompensable rating is the 
highest schedular rating available pursuant to Diagnostic 
Code 5230.

VA records of treatment from November 2002 to February 2007 
reflect complaints and treatment of right hand pain, with 
treatment and diagnosis focusing on carpal tunnel syndrome of 
the right wrist.

At a VA examination in July 2004, examination of the fourth 
digit of the right hand revealed extension of the 
metacarpophalangeal joint of 70 degrees.  Flexion of the 
proximal interphalangeal joint of the fourth digit of the 
right hand was to 70 degrees.  Flexion of the right hand 
distal interphalangeal joint of the fourth digit was 55 
degrees.  Right hand range of motion was not additionally 
limited by pain, fatigability, weakness, or lack or endurance 
following repetitive use.  VA X-rays of the right hand in 
July 2004 revealed mild arthritic changes at the distal 
interphalangeal joints of the index and middle fingers.  The 
remainder of the phalanges were unremarkable.  The VA 
examiner's diagnosis was status-post right fourth finger 
distal phalanx chip fracture per service medical record 
evidence, no residuals.  X-rays were found to reveal a normal 
right wrist with mild arthritis changes of the DIP joints of 
the index and middle finger on the right, with no pathology 
found on the fourth digit of the right hand.  

At a VA examination of the right hand in June 2007, the VA 
examiner found that there was no ankylosis of one or more 
digits of the right hand.  It was noted that the veteran had 
been diagnosed as having carpal tunnel syndrome two years 
prior.  There was no gap between the tips of fingers and the 
proximal transverse crease of the hand on maximal flexion of 
the fingers.  There was no decreased strength for pushing, 
pulling and twisting.  There was poor coordination in general 
of the fingers of the right hand.  The veteran complained of 
pain in the joints of the fingers when asked to do movements 
and had pain to palpation over all joints of the fingers of 
the right hand.  

At the June 2007 VA examination, range of motion of the right 
ring distal interphalangeal joint was measured as having 
active extension from 0 to 0 degrees, and passive extension 
from 0 to 2 degrees.  There was no pain on active motion, but 
there was pain on passive motion.  There was pain on 
repetitive use, but there was no additional loss of motion on 
repetitive use of the joint.  For the right ring distal 
interphalangeal joint, active flexion was from 0 to 0 
degrees, and passive flexion was from 0 to10 degrees.  Pain 
began at 5 degrees.  There was no pain on active motion, but 
there was pain on passive motion.  There was pain after 
repetitive use, but there was no additional loss of motion on 
repetitive use of the joint.  For the right ring proximal 
interphalangeal joint, active extension was form 0 to 0 
degrees, and passive extension was from 0 to 0 degrees.  
There was no pain on active motion, no pain on passive 
motion, no pain after repetitive use, and no additional loss 
of motion on repetitive use of the joint.  For the right ring 
finger proximal interphalangeal joint, active flexion was 0 
to 95 degrees, with pain beginning at 90 degrees.  Passive 
range of motion was 0 to 95 degrees.  There was pain on 
active motion, and pain on passive motion.  There was pain on 
repetitive use, but no additional loss of motion on 
repetitive use of the joint.  

A June 2007 X-ray of the right hand showed mild degenerative 
narrowing of the metacarpophalangeal joint of the index and 
middle finger and at the distal interphalangeal joint, 
especially of the middle finger.  The fourth metacarpal was a 
bit short, and the reviewing clinician indicated that this 
may be either developmental or post-traumatic.  There were no 
soft tissue calcifications seen.  The summarized X-ray 
impression was mild degenerative changes of the right hand.  

The June 2007 VA examiner's diagnosis with respect to the 
right fourth finger was healed fracture of the right ring 
finger.  The examiner found that the veteran's right hand 
disability had significant effects on occupational 
activities.  Specifically, the veteran had decreased manual 
dexterity, such as problems with lifting and carrying, and 
pain.  Further, the veteran, who worked in housekeeping, 
would frequently hit his finger and/or hand on the right and 
this would cause severe pain to the point where the veteran 
would have to use his left hand to work.  The VA examiner 
elaborated that an X-ray examination showed shortening of the 
right fourth metacarpal, felt to be either post-traumatic or 
congenital.  However, there was no evidence of a fracture of 
the distal phalanx of the fourth finger, and there was no 
arthritis of the fourth finger.  The examiner commented that 
given that the veteran stated his hand was painful during 
sleep, the pain in the greater part of the hand was most 
likely secondary to carpal tunnel syndrome.  The examiner 
further stated that given that the fracture of the right 
fourth finger was not seen on X-ray, it appeared that it had 
healed.  

The examiner further found that arthritis of the index and 
middle fingers was at least as likely as not related to 
service.  As a result, entitlement to service connection for 
arthritic changes of the middle and index fingers of the 
right hand was awarded in an RO rating decision in March 
2008, with separate ratings for each finger of 0 percent 
assigned for the period from November 2003 to June 2007, and 
ratings of 10 percent for each finger assigned effective June 
12, 2007.  The initial ratings for the middle and index 
fingers of the right hand are not matters on appeal before 
the Board.

There being no schedular rating in excess of 0 percent 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5230, the 
appropriate Diagnostic Code in this case, a rating in excess 
of the maximum available schedular rating of 0 percent for 
the right fourth finger may not in turn be assigned under 
this Diagnostic Code, which is based on limitation of motion, 
even with consideration of the provisions of 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.49, and DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).         

The Board has considered whether a higher initial rating for 
the veteran's status-post chip fracture of the right fourth 
finger of the right hand may be warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216 to 5223.  These diagnostic 
codes provide ratings for disability due to or equivalent to 
favorable or unfavorable ankylosis of multiple digits of a 
hand.  However, because the veteran does not have any 
service-connected disability that meets or approximates a 
condition of favorable or unfavorable ankylosis of any finger 
of the right hand, these diagnostic codes are not for 
application in the present case.  Similarly, Diagnostic Code 
5227, which provides a noncompensable rating for ankylosis of 
the ring or little finger, does not afford a higher rating.

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court has 
indicated can be assigned in this type of case.  However, 
upon reviewing the longitudinal record in this case, we find 
that, at no time since the effective date of November 21, 
2003, for service connection for status-post chip fracture of 
the right fourth finger distal phalanx, has this disability 
been more disabling than as currently rated.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration in rating the veteran's service-
connected status-post chip fracture of the right fourth 
finger distal phalanx.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that there is no evidence 
in the claims file of frequent periods of hospitalization for 
the veteran's service-connected status-post chip fracture of 
the right fourth finger of the right hand.  There is nothing 
to show that disability of the right fourth finger has 
created marked interference with employment.  There is pain 
and additional disability due to non-service-connected carpal 
tunnel syndrome, and compensably rated service-connected 
disability of the right index and middle fingers.  However, 
there is no evidence to show that the disability of the right 
fourth finger at issue in this matter, which does not include 
arthritis or ankylosis, but does include some shortening of 
the joint, is productive of an exceptional or unusual 
disability picture.  Accordingly, the Board finds that this 
case does not warrant referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An initial compensable evaluation for status-post chip 
fracture of the right fourth finger distal phalanx is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


